11-1252-ag
     Morales-Santana v. Lynch

 1                                  
 2                        UNITED STATES COURT OF APPEALS 
 3                            FOR THE SECOND CIRCUIT 
 4                                                      
 5                                August Term, 2012 
 6    
 7              (Argued: April 1, 2013  Final Submission: November 14, 2014 
 8                                  Decided: July 8, 2015) 
 9    
10                                   Docket No. 11‐1252‐ag 
11    
12   ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
13                                                                                         
14   LUIS RAMON MORALES‐SANTANA, AKA LUIS MORALES, 
15    
16                      Petitioner, 
17    
18                               v. 
19                                                   
20   LORETTA E. LYNCH, UNITED STATES ATTORNEY GENERAL, * 
21    
22                      Respondent. 
23    
24   ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ X 
25                                                             
26   Before: LOHIER, CARNEY, Circuit Judges, and RAKOFF, District Judge. ** 
27    
28            Petitioner Luis Ramon Morales‐Santana seeks review of a Board of 
29   Immigration Appeals (“BIA”) decision denying his motion to reopen his 

     * Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General 
     Loretta E. Lynch is automatically substituted for former Attorney General 
     Eric H. Holder, Jr. as Respondent. 
      
     ** The Honorable Jed S. Rakoff, of the United States District Court for the 

     Southern District of New York, sitting by designation.
 1   removal proceedings to evaluate his claim of derivative citizenship.  Under 
 2   the statute in effect when Morales‐Santana was born, Immigration and 
 3   Nationality Act of 1952, §§ 301(a)(7), 309(a), (c) (codified at 8 U.S.C. 
 4   §§ 1401(a)(7), 1409(a), (c) (1952)), Morales‐Santana’s father satisfied the 
 5   physical presence requirements for transmitting citizenship applicable to 
 6   unwed citizen mothers but not the more stringent requirements applicable to 
 7   unwed citizen fathers.  On appeal, Morales‐Santana argues principally that 
 8   this statutory scheme violates the Fifth Amendment’s guarantee of equal 
 9   protection, and that the proper remedy is to extend to unwed fathers the 
10   benefits unwed mothers receive under the statute.  We agree and hold that 
11   Morales‐Santana derived citizenship at birth through his father.  We 
12   accordingly REVERSE the BIA’s decision and REMAND for further 
13   proceedings consistent with this opinion. 
14                                            
15                                           STEPHEN A. BROOME (Ellyde Roko and 
16                                           Jacob Waldman, on the brief), Quinn 
17                                           Emanuel Urquhart & Sullivan, LLP, 
18                                           New York, NY, for Petitioner.   
19                                            
20                                           IMRAN R. ZAIDI, Attorney, Office of 
21                                           Immigration Litigation, Civil Division, 
22                                           U.S. Department of Justice, Washington, 
23                                           DC (Stuart Delery, Acting Assistant 
24                                           Attorney General, Stephen J. Flynn, 
25                                           Assistant Director, Office of 
26                                           Immigration Litigation, Civil Division, 
27                                           Kathryn M. McKinney, Attorney, Office 
28                                           of Immigration Litigation, Civil 
29                                           Division, on the brief), for Respondent. 
30                                            
31   LOHIER, Circuit Judge: 

32         Luis Ramon Morales‐Santana asks us to review a March 3, 2011 

33   decision of the Board of Immigration Appeals (“BIA”) denying his motion to 



                                            2 
 1   reopen his removal proceedings relating to his claim of derivative 

 2   citizenship.  Under the statute in effect when Morales‐Santana was born – the 

 3   Immigration and Nationality Act of 1952 (the “1952 Act”) – a child born 

 4   abroad to an unwed citizen mother and non‐citizen father has citizenship at 

 5   birth so long as the mother was present in the United States or one of its 

 6   outlying possessions for a continuous period of at least one year at some 

 7   point prior to the child’s birth.  See 1952 Act, § 309(c), 66 Stat. 163, 238‐39 

 8   (codified at 8 U.S.C. § 1409(c) (1952)).1  By contrast, a child born abroad to an 

 9   unwed citizen father and non‐citizen mother has citizenship at birth only if 

10   the father was present in the United States or one of its outlying possessions 

11   prior to the child’s birth for a period or periods totaling at least ten years, 

12   with at least five of those years occurring after the age of fourteen.  See id. 

13   § 309(a) (codified at 8 U.S.C. § 1409(a) (1952)); see also id. § 301(a)(7) (codified 

14   at 8 U.S.C. § 1401(a)(7) (1952)).2  Morales‐Santana’s father satisfied the 


     1  Unless otherwise noted, references to §§ 1401 and 1409 are to those sections 
     as they appear in the 1952 Act, and references to other statutory provisions 
     are to those sections as they appear in the current codification.  
     2 Section 1401(a)(7) provided: 

      
            The following shall be nationals and citizens of the United States at 
            birth: . . . a person born outside the geographical limits of the United 

                                               3 
1   requirements for transmitting citizenship applicable to unwed mothers but 

2   not the more stringent requirements applicable to unwed fathers.  On appeal, 

3   Morales‐Santana argues principally that this gender‐based difference violates 

4   the Fifth Amendment’s guarantee of equal protection and that the proper 

5   remedy is to extend to unwed fathers the benefits unwed mothers receive 

6   under § 1409(c).  We agree and hold that Morales‐Santana derived citizenship 

7   at birth through his father.  We accordingly REVERSE the BIA’s decision and 

8   REMAND for further proceedings consistent with this opinion. 




           States and its outlying possessions of parents one of whom is an alien, 
           and the other a citizen of the United States who, prior to the birth of 
           such person, was physically present in the United States or its outlying 
           possessions for a period or periods totaling not less than ten years, at 
           least five of which were after attaining the age of fourteen years . . . . 
            
    Section 1409(a) provided that § 1401(a)(7) “shall apply as of the date of birth 
    to a child born out of wedlock on or after the effective date of this Act,” 
    provided that paternity is established “by legitimation” before the child turns 
    21.  Section 1409(c) provided: 
     
           Notwithstanding the provision of subsection (a) of this section, a 
           person born, on or after the effective date of this Act, outside the United 
           States and out of wedlock shall be held to have acquired at birth the 
           nationality status of his mother, if the mother had the nationality of the 
           United States at the time of such person’s birth, and if the mother had 
           previously been physically present in the United States or one of its 
           outlying possessions for a continuous period of one year. 

                                            4 
 1                                     BACKGROUND 

 2          I.  Facts 

 3          The following undisputed facts are drawn from the record on appeal. 

 4   Morales‐Santana’s father, Jose Dolores Morales, was born in Puerto Rico on 

 5   March 19, 1900 and acquired United States citizenship in 1917 pursuant to the 

 6   Jones Act.  See Jones Act of Puerto Rico, ch. 145, 39 Stat. 951 (codified at 8 

 7   U.S.C. § 1402 (1917)).  He was physically present in Puerto Rico until February 

 8   27, 1919, 20 days before his nineteenth birthday, when he left Puerto Rico to 

 9   work in the Dominican Republic for the South Porto Rico Sugar Company. 

10          In 1962 Morales‐Santana was born in the Dominican Republic to his 

11   father and his Dominican mother.  Morales‐Santana was what is statutorily 

12   described as “legitimat[ed]” by his father upon his parents’ marriage in 1970 

13   and admitted to the United States as a lawful permanent resident in 1975.  

14   8 U.S.C. § 1409(a).  Morales‐Santana’s father died in 1976. 

15          II.  Statutory Framework 

16          Unlike citizenship by naturalization, derivative citizenship exists as of a 

17   child’s birth or not at all.  See 8 U.S.C. § 1409(a), (c); cf. id. § 1101(a)(23).  The 

18   law in effect at the time of birth governs whether a child obtained derivative 



                                                5 
 1   citizenship as of his or her birth.  See Ashton v. Gonzales, 431 F.3d 95, 97 (2d 

 2   Cir. 2005).  Accordingly, the 1952 Act provides the statutory framework 

 3   applicable to Morales‐Santana’s nationality claim. 

 4         As noted, the 1952 Act limits the ability of an unwed citizen father to 

 5   confer citizenship on his child born abroad – where the child’s mother is not a 

 6   citizen at the time of the child’s birth – more stringently than it limits the 

 7   ability of a similarly situated unwed citizen mother to do the same.  Compare 

 8   8 U.S.C. § 1401(a)(7), with id. § 1409(c).3  We note that this difference in 

 9   treatment of unwed citizen fathers and unwed citizen mothers, though 

10   diminished, persists in the current statute.  Compare 8 U.S.C. § 1409(a) (2012) 

11   (applying to unwed citizen fathers § 1401(g), which requires five years of 

12   physical presence, two of which must be after age fourteen), with id. § 1409(c) 

13   (maintaining the 1952 Act’s conferral of derivative citizenship based on an 




     3 In addition to satisfying the requirements of § 1401(a)(7), the father must 
     establish his paternity through legitimation of the child before the child turns 
     21.  See 8 U.S.C. § 1409(a).  As both parties agree, Morales‐Santana’s father 
     legitimated his son in 1970.  Morales‐Santana does not contest the statute’s 
     legitimation requirement, and that requirement is not at issue on appeal.  See 
     Nguyen v. INS, 533 U.S. 53 (2001) (upholding as constitutional the similar 
     legitimation requirement found in the current version of the statute, 8 U.S.C. 
     § 1409(a)(4) (2000)). 

                                              6 
 1   unwed mother’s continuous physical presence for one year at any time prior 

 2   to the child’s birth). 

 3          III.  Procedural History 

 4          In 2000 Morales‐Santana was placed in removal proceedings after 

 5   having been convicted of various felonies.  He applied for withholding of 

 6   removal on the basis of derivative citizenship obtained through his father.  An 

 7   immigration judge denied the application.  In 2010 Morales‐Santana filed a 

 8   motion to reopen based on a violation of equal protection and newly obtained 

 9   evidence relating to his father.  The BIA rejected Morales‐Santana’s 

10   arguments for derivative citizenship and denied his motion to reopen. 

11                                      DISCUSSION 

12          Morales‐Santana makes four arguments for derivative citizenship:   

13   (1) that his father’s physical absence from the United States during the 20 

14   days directly prior to his father’s nineteenth birthday constituted a de 

15   minimis “gap” in physical presence, and that such gaps should not count 

16   against a finding of physical presence for purposes of § 1401(a)(7); (2) that the 

17   South Porto Rico Sugar Company, which employed his father after his father 

18   moved to the Dominican Republic, was a multi‐national United States‐owned 



                                             7 
 1   company and therefore effectively part of the United States government or an 

 2   international organization as defined in 22 U.S.C. § 288, see 1966 Act to 

 3   Amend the Immigration and Nationality Act (the “1966 Act”), 80 Stat. 1322 

 4   (codified at 8 U.S.C. § 1401(a)(7) (1966)) (counting periods of employment for 

 5   certain organizations toward the statute’s physical presence requirements); (3) 

 6   that at the time his father moved to the Dominican Republic it was an 

 7   “outlying possession” of the United States; and (4) as noted, that the different 

 8   physical presence requirements applicable to unwed fathers and unwed 

 9   mothers under the 1952 Act violate equal protection. 

10         Consistent with our obligation to avoid constitutional questions if 

11   possible, we first address Morales‐Santana’s three statutory arguments for 

12   derivative citizenship.  See Escambia Cnty., Fla. v. McMillan, 466 U.S. 48, 51 

13   (1984) (per curiam). 

14         As to both his statutory and constitutional arguments, we review de 

15   novo the question of Morales‐Santana’s derivative citizenship.  See Phong 

16   Thanh Nguyen v. Chertoff, 501 F.3d 107, 111 (2d Cir. 2007).  “If the petitioner 

17   claims to be a national of the United States and the court of appeals finds 

18   from the pleadings and affidavits that no genuine issue of material fact about 



                                             8 
 1   the petitioner’s nationality is presented, the court shall decide the nationality 

 2   claim.”  8 U.S.C. § 1252(b)(5)(A).  No material facts are disputed. 

 3        I.  Statutory Arguments 

 4        Morales‐Santana contends that his father’s absence from the United 

 5   States during the 20 days prior to his father’s nineteenth birthday constitutes 

 6   a de minimis “gap” in his father’s physical presence and that such gaps 

 7   should not be held against someone who claims to have satisfied the 1952 

 8   Act’s physical presence requirement.  In support, Morales‐Santana points to 

 9   continuous physical presence requirements under the immigration laws that 

10   explicitly excuse de minimis absences.  See, e.g., id. § 1229b(b)(1)(A), (d)(2) 

11   (2012) (absences of 90 continuous days or fewer do not break “continuity” of 

12   physical presence for purposes of cancellation of removal for a lawful 

13   permanent resident.); id. §§ 1255(l)(3), 1255a(a)(3)(B).  By its plain terms, 

14   § 1401(a)(7) had no similar exception.  In any event, because Morales‐

15   Santana’s father left the United States and its outlying possessions 20 days 

16   prior to his nineteenth birthday and never returned, there was no “gap” in his 

17   father’s physical presence that bridged two periods of physical presence.  So 

18   even if we recognized an exception to the physical presence requirement in 



                                              9 
 1   § 1401 for de minimis “gaps,” we would reject Morales‐Santana’s claim on 

 2   this basis. 

 3        Relying on the 1966 Act, Morales‐Santana next argues that his father’s 

 4   employment with the South Porto Rico Sugar Company in the Dominican 

 5   Republic immediately after leaving Puerto Rico satisfied the statute’s physical 

 6   presence requirement by effectively continuing his physical presence through 

 7   the requisite period.  It is true that the 1966 Act provided that employment 

 8   with the United States Government or with an international organization, as 

 9   defined in 22 U.S.C. § 288, satisfied the physical presence requirement.  See 

10   8 U.S.C. § 1401(a)(7) (1966).  But Morales‐Santana’s argument lacks merit 

11   because his father’s employment with the South Porto Rico Sugar Company, a 

12   multinational company, did not constitute employment with the United 

13   States Government.  See Drozd v. INS, 155 F.3d 81, 86 (2d Cir. 1998).  Nor did 

14   it constitute employment with an international organization as defined in 

15   22 U.S.C. § 288, since the South Porto Rico Sugar Company was neither “a 

16   public international organization in which the United States participates 

17   pursuant to any treaty or under the authority of any Act of Congress 




                                            10 
 1   authorizing such participation or making an appropriation for such 

 2   participation,” nor “designated by the President” as such.  22 U.S.C. § 288. 

 3        As his final statutory argument, Morales‐Santana contends that the 

 4   Dominican Republic was an “outlying possession” of the United States for 

 5   purposes of the 1952 Act when Morales‐Santana’s father was there in 1919.  

 6   Two factors convince us that Congress did not intend to include the 

 7   Dominican Republic within the scope of the term “outlying possession” in 

 8   § 1401.4 

 9        First, there is no treaty or lease pursuant to which the Dominican 

10   Republic was acquired.  This stands in contrast to the Philippines, Guam, 

11   Puerto Rico, and the U.S. Virgin Islands, all of which were acquired by the 

12   United States by treaty, see Treaty of Peace between the United States and the 

13   Kingdom of Spain, 30 Stat. 1754 (1899); Convention between the United States 

14   and Denmark, 39 Stat. 1706 (1917), and all of which were outlying possessions 

15   when the United States exercised sovereignty over them, see Matter of V‐, 9 I. 

     4 Congress did not define “outlying possessions” until the Nationality Act of 
     1940, which defined “outlying possessions” as “all territory . . . over which 
     the United States exercises rights of sovereignty, except the Canal Zone.”  See 
     § 101(e), 54 Stat. 1137 (codified at 8 U.S.C. § 501(e) (1940)).  The 1952 Act 
     defined the term to include only “American Samoa and Swains Island.”  
     101(a)(29), 66 Stat. 170 (codified at 8 U.S.C. § 1101(a)(29) (1952)). 

                                            11 
 1   & N. Dec. 558, 561 (1962); Matter of Y‐‐‐‐‐, 7 I. & N. Dec. 667, 668 (1958).  The 

 2   case of Guantanamo Bay, Cuba is a little different in that it involves both a 

 3   lease and a treaty, but it yields the same result vis‐à‐vis the Dominican 

 4   Republic.  In Boumediene v. Bush, 553 U.S. 723 (2008), the Supreme Court 

 5   determined that the “complete jurisdiction and control” by the United States 

 6   over Guantanamo Bay constituted “de facto” sovereignty over it.  Id. at 753‐55 

 7   (quotation marks omitted).  The Court added, though, that in a 1903 Lease 

 8   Agreement between Cuba and the United States, the former granted the latter 

 9   “complete jurisdiction and control” over Guantanamo Bay and that “[u]nder 

10   the terms of [a] 1934 [t]reaty, . . . Cuba effectively has no rights as a sovereign 

11   until the parties agree to modification of the 1903 Lease Agreement or the 

12   United States abandons” Guantanamo Bay.  Id. at 753.  By contrast, there is no 

13   lease or treaty that conferred to the United States de facto or de jure 

14   sovereignty over the Dominican Republic. 

15        Second, we acknowledge the historical fact that the United States 

16   exercised significant control during its military occupation of the Dominican 

17   Republic from 1916 to 1924.  See Ingenio Porvenir C. Por A. v. United States, 

18   70 Ct. Cl. 735, 738 (1930).  But that control did not extinguish the sovereignty 



                                              12 
 1   of the Dominican Republic.  Indeed, the Proclamation of the Military 

 2   Occupation of Santo Domingo by the United States specifically declared that 

 3   the purpose of the temporary military occupation was “to give aid to [the 

 4   Dominican Republic] in returning to a condition of internal order” without 

 5   “destroying the sovereignty of” the Dominican Republic.  11 Supp. Am. J. 

 6   Int’l L. 94, 94‐96 (1917) (Nov. 29, 1916 Proclamation); see also Bruce J. Calder, 

 7   The Impact of Intervention: The Dominican Republic During the U.S. 

 8   Occupation of 1916‐1924 xxvii, 17, 205 (2d ed. 2006). 

 9        Having rejected Morales‐Santana’s statutory arguments for derivative 

10   citizenship, we now consider his constitutional equal protection argument. 

11        II.  Equal Protection 

12        Morales‐Santana argues principally that the 1952 Act’s treatment of 

13   derivative citizenship conferral rights violates the Fifth Amendment’s 

14   guarantee of equal protection.5  As we have explained, under the 1952 Act, an 




     5 Morales‐Santana has standing to assert this equal protection claim on behalf 
     of his father since Morales‐Santana alleges that his father suffered an injury in 
     fact, that his father bears a close relation to him, and that his father’s ability to 
     assert his own interests is hindered because his father is deceased.  See 
     Campbell v. Louisiana, 523 U.S. 392, 397 (1998) (citing Powers v. Ohio, 499 
     U.S. 400, 411 (1991)); see also Miller v. Albright, 523 U.S. 420, 433 (1998) 

                                              13 
 1   unwed citizen mother confers her citizenship on her child (born abroad to a 

 2   non‐citizen biological father) so long as she has satisfied the one‐year 

 3   continuous presence requirement prior to the child’s birth.  The single year of 

 4   presence by the mother can occur at any time prior to the child’s birth – 

 5   including, for example, from the mother’s first birthday until her second 

 6   birthday.  An unwed citizen father, by contrast, faces much more stringent 

 7   requirements under 8 U.S.C. §1409(a), which incorporates § 1401(a)(7).  He is 

 8   prevented from transmitting his citizenship (to his child born abroad to a 

 9   non‐citizen mother) unless he was physically present in the United States or 

10   an outlying possession prior to the child’s birth for a total of at least ten 

11   years.6  Because five of those years must follow the father’s fourteenth 

12   birthday, an unwed citizen father cannot transmit his citizenship to his child 

13   born abroad to a non‐citizen mother before the father’s nineteenth birthday.  

14   Eighteen‐year‐old citizen fathers and their children are out of luck. 




     (opinion of Stevens, J.); id. at 449‐50 (O’Connor, J., concurring); id. at 454 n.1 
     (Scalia, J., concurring); id. at 473 (Breyer, J., dissenting). 
      
     6 As noted, the father must also satisfy a legitimation requirement.  See 8 

     U.S.C. § 1409(a). 

                                              14 
 1        As both parties agree, had Morales‐Santana’s mother, rather than his 

 2   father, been a citizen continuously present in Puerto Rico until 20 days prior 

 3   to her nineteenth birthday, she would have satisfied the requirements to 

 4   confer derivative citizenship on her child.  It is this gender‐based difference in 

 5   treatment that Morales‐Santana claims violated his father’s right to equal 

 6   protection. 

 7        The Government asserts that the difference is justified by two interests: 

 8   (1) ensuring a sufficient connection between citizen children and the United 

 9   States, and (2) avoiding statelessness.  In what follows, we apply intermediate 

10   scrutiny to assess these asserted interests, and we conclude that neither 

11   interest is advanced by the statute’s gender‐based physical presence 

12   requirements.  After determining that these physical presence requirements 

13   violate equal protection, we apply the statute’s severance clause and 

14   determine that Morales‐Santana, under the statute stripped of its 

15   constitutional defect, has citizenship as of his birth. 

16                  A.  Level of Scrutiny 

17         We apply intermediate, “heightened” scrutiny to laws that discriminate 

18   on the basis of gender.  United States v. Virginia, 518 U.S. 515, 531‐33 (1996).  



                                              15 
 1   Under intermediate scrutiny, the government classification must serve actual 

 2   and important governmental objectives, and the discriminatory means 

 3   employed must be substantially related to the achievement of those 

 4   objectives.  Nguyen v. INS, 533 U.S. 53, 68 (2001); Virginia, 518 U.S. at 533.  

 5   Furthermore, the justification for the challenged classification “must be 

 6   genuine, not hypothesized or invented post hoc in response to litigation.  And 

 7   it must not rely on overbroad generalizations about the different talents, 

 8   capacities, or preferences of males and females.ʺ  Virginia, 518 U.S. at 533.   

 9         In urging us to apply rational basis scrutiny instead, the Government 

10   relies on Fiallo v. Bell, 430 U.S. 787 (1977).  In Fiallo, the Supreme Court 

11   applied rational basis scrutiny to a section of the 1952 Act that gave special 

12   preference for admission into the United States to non‐citizens born out of 

13   wedlock seeking entry by virtue of a relationship with their citizen mothers, 

14   but not to similarly situated non‐citizens seeking entry by virtue of a 

15   relationship with their citizen fathers.  See id. at 798.  The Court reasoned that 

16   rational basis scrutiny was warranted because “over no conceivable subject is 

17   the legislative power of Congress more complete than it is over the admission 

18   of aliens,” and “[o]ur cases have long recognized the power to expel or 



                                             16 
 1   exclude aliens as a fundamental sovereign attribute exercised by the 

 2   Government’s political departments.”  Id. at 792 (emphases added) (quotation 

 3   marks omitted); see also Kleindienst v. Mandel, 408 U.S. 753, 766 (1972) 

 4   (Congress has “plenary power” to make rules for the admission and exclusion 

 5   of non‐citizens. (quotation marks omitted)). 

 6         But Fiallo is distinguishable.  In Fiallo, the children’s alienage 

 7   implicated Congress’s “exceptionally broad power” to admit or remove non‐

 8   citizens.  Fiallo, 430 U.S. at 794.  Here, by contrast, there is no similar issue of 

 9   alienage that would trigger special deference.  Because Morales‐Santana 

10   instead claims pre‐existing citizenship at birth, his challenge does not 

11   implicate Congress’s “power to admit or exclude foreigners,” id. at 795 n.6, 

12   and therefore is not governed by Fiallo.   

13         Our view of Fiallo’s limited scope is grounded in Supreme Court and 

14   circuit caselaw.  As an initial matter, we note that the Supreme Court has 

15   never applied the deferential Fiallo standard to issues of gender 

16   discrimination under § 1409, despite being asked to do so on at least three 

17   occasions.  See Miller v. Albright, 523 U.S. 420 (1998) (declining to apply 

18   Fiallo); Nguyen v. INS, 533 U.S. 53 (2001) (applying heightened scrutiny); 



                                              17 
 1   United States v. Flores‐Villar, 131 S. Ct. 2312 (2011) (per curiam) (affirming 

 2   without opinion by divided 4‐4 vote).  Justice Stevens’ opinion in Miller 

 3   succinctly described Fiallo’s limitation:  “It is of significance that the 

 4   petitioner in this case, unlike the petitioners in Fiallo, . . . is not challenging 

 5   the denial of an application for special [immigration] status.  She is contesting 

 6   the Governmentʹs refusal to . . . treat her as a citizen.  If she were to prevail, 

 7   the judgment . . . would confirm her pre‐existing citizenship.”  Miller, 523 U.S. 

 8   at 432 (plurality opinion); see also id. at 429 (“Fiallo . . . involved the claims of 

 9   . . . aliens to a special immigration preference, whereas here petitioner claims 

10   that she is, and for years has been, an American citizen.”). 

11         Although no opinion in Miller received a majority of votes, we 

12   observed in Lake v. Reno that “seven justices in Miller would have applied 

13   heightened scrutiny . . . [to INA] section 309(a).”  226 F.3d 141, 148 (2d Cir. 

14   2000), vacated sub nom. Ashcroft v. Lake, 533 U.S. 913 (2001) (citing Nguyen), 

15   abrogated on other grounds by Lake v. Ashcroft, 43 F. Appʹx 417, 418 (2d Cir. 

16   2002).  Later, in Lewis v. Thompson, we explained Lake’s holding in a way 

17   that makes it clear that heightened scrutiny, rather than Fiallo’s more 

18   deferential standard of review, should apply to Morales‐Santana’s claim:  



                                               18 
 1   “[W]e have already held in Lake, drawing an inference from the various 

 2   opinions of the Justices in Miller, that citizen claimants with an equal 

 3   protection claim deserving of heightened scrutiny do not lose that favorable 

 4   form of review simply because the case arises in the context of immigration.”  

 5   252 F.3d 567, 591 (2d Cir. 2001); see also id. at 590 (“As we recognized in Lake, 

 6   Fiallo itself made clear that the reduced threshold of justification for 

 7   governmental action that applied to immigrants did not apply to citizens.” 

 8   (emphasis added) (quotation marks omitted)).  Our sister circuits that have 

 9   considered Fiallo’s application to claims similar to Morales‐Santana’s are in 

10   accord.  See Nguyen v. INS, 208 F.3d 528, 535 (5th Cir. 2000) (noting that “the 

11   statute in Fiallo dealt with the claims of aliens for special immigration 

12   preferences for aliens, whereas the petitioner’s claim in this case is that he is a 

13   citizen”), aff’d, 533 U.S. 53 (2001); Breyer v. Meissner, 214 F.3d 416, 425 (3d 

14   Cir. 2000) (applying heightened scrutiny to § 1993 of the Revised Statutes of 

15   1874, a predecessor to § 1409,  because it “created a gender classification with 

16   respect to [petitioner’s] mother’s ability to pass her citizenship to her foreign‐

17   born child at his birth”); United States v. Ahumada‐Aguilar, 189 F.3d 1121, 

18   1126 (9th Cir. 1999) (applying Miller to “f[i]nd § 1409(a)(4) unconstitutional by 



                                             19 
 1   applying heightened scrutiny”), vacated, 533 U.S. 913 (2001) (citing Nguyen), 

 2   abrogated on other grounds by 295 F.3d 943 (9th Cir. 2002); cf. United States 

 3   v. Flores‐Villar, 536 F.3d 990, 996 n.2 (9th Cir. 2008) (“Like the Supreme Court 

 4   in Nguyen, we will assume that intermediate scrutiny applies.”), aff’d by an 

 5   equally divided Court, 131 S. Ct. 2312. 

 6         For these reasons, we conclude that the gender‐based scheme in §§ 1401 

 7   and 1409 can be upheld only if the Government shows that it is substantially 

 8   related to an actual and important governmental objective.  See Virginia, 518 

 9   U.S. at 531, 533, 535‐36; Miss. Univ. for Women v. Hogan, 458 U.S. 718, 724 

10   (1982).  In assessing the validity of the gender‐based classification, moreover, 

11   we consider the existence of gender‐neutral alternatives to the classification.  

12   See, e.g., Wengler v. Druggists Mut. Ins. Co., 446 U.S. 142, 151 (1980); Orr v. 

13   Orr, 440 U.S. 268, 281 (1979); Weinberger v. Wiesenfeld, 420 U.S. 636, 653 

14   (1975). 

15                   B.  Governmental Interests and Tailoring 

16         Having determined that intermediate scrutiny applies, we examine the 

17   two interests that the Government claims support the statute’s gender‐based 

18   distinction. 



                                              20 
 1                          1. Ensuring a Sufficient Connection Between the Child 
 2                             and the United States 
 3                    
 4         The Government asserts that Congress passed the 1952 Act’s physical 

 5   presence requirements in order to “ensur[e] that foreign‐born children of 

 6   parents of different nationalities have a sufficient connection to the United 

 7   States to warrant citizenship.”  Respondent’s Br. 38‐39.  As both parties agree, 

 8   this interest is important, and Congress actually had it in mind when 

 9   requiring some period of physical presence before a citizen parent could 

10   confer citizenship on his or her child born abroad.  See Petitioner’s Br. 35 n.17 

11   (citing Weedin v. Chin Bow, 274 U.S. 657, 666‐67 (1927)). 

12         The Government invokes this important interest but fails to justify the 

13   1952 Act’s different treatment of mothers and fathers by reference to it.  It 

14   offers no reason, and we see no reason, that unwed fathers need more time 

15   than unwed mothers in the United States prior to their child’s birth in order to 

16   assimilate the values that the statute seeks to ensure are passed on to citizen 

17   children born abroad. 

18         We recognize that our determination conflicts with the decision of the 

19   Ninth Circuit in Flores‐Villar, 536 F.3d 990, which addressed the same 

20   statutory provisions and discussed the same governmental interest in 


                                             21 
 1   ensuring a connection between child and country.  The Ninth Circuit 

 2   concluded that in addition to preventing or reducing statelessness – an 

 3   objective we address below – “[t]he residence differential . . . furthers the 

 4   objective of developing a tie between the child, his or her father, and this 

 5   country.”  Flores‐Villar, 536 F.3d  at 997.  The Ninth Circuit provided no 

 6   explanation for its conclusion, and the Government provides none here. 

 7         Instead, the Government relies on Nguyen to explain why the different 

 8   physical presence requirements for unwed men and women reflect a concern 

 9   with ensuring an adequate connection between the child and the United 

10   States.  We are not persuaded.  In Nguyen, the Court upheld the Immigration 

11   and Nationality Act’s requirement that a citizen father seeking to confer 

12   derivative citizenship on his foreign‐born child take the affirmative step of 

13   either legitimating the child, declaring paternity under oath, or obtaining a 

14   court order of paternity.7  See Nguyen, 533 U.S. at 62; 8 U.S.C. § 1409(a)(4) 

15   (2000).  The Nguyen Court determined that two interests supported the 

16   legitimation requirement for citizen fathers of children born abroad.  


     7 For brevity, we refer to these as constituting a “legitimation requirement,” 
     though legitimation is just one of three ways of satisfying the statutory 
     provision. 

                                             22 
 1         The first interest, “assuring that a biological parent‐child relationship 

 2   exists,” Nguyen, 533 U.S. at 62; see Miller, 523 U.S. at 435‐36, is irrelevant to 

 3   the 1952 Act’s physical presence requirements because derivative citizenship 

 4   separately requires unwed citizen fathers to have legitimated their foreign‐

 5   born children.  Here, Morales‐Santana’s father established his biological tie to 

 6   Morales‐Santana by legitimating him.  His physical presence in Puerto Rico 

 7   for ten years as opposed to one year prior to Morales‐Santana’s birth would 

 8   have provided no additional assurance that a biological tie existed. 

 9         The Nguyen Court identified a second interest in ensuring “that the 

10   child and the citizen parent have some demonstrated opportunity or potential 

11   to develop” a “real, meaningful relationship.”  Nguyen, 533 U.S. at 64‐65.  The 

12   Court explained that a biological mother, by virtue of giving birth to the child, 

13   “knows that the child is in being and is hers,” but that an unwed biological 

14   father might in some cases not even “know that a child was conceived, nor is 

15   it always clear that even the mother will be sure of the father’s identity.”  Id. 

16   at 65.  Rather than requiring a case‐by‐case analysis of whether a father or a 

17   mother has a “real, meaningful relationship” with a child born abroad, 

18   “Congress enacted an easily administered scheme to promote the different 



                                              23 
 1   but still substantial interest of ensuring at least an opportunity for a parent‐

 2   child relationship to develop.”  Id. at 69.  This interest in ensuring the 

 3   “opportunity for a real, meaningful relationship” between parent and child is 

 4   likewise not relevant to the 1952 Act’s physical presence requirements.  By 

 5   legitimating his son, Morales‐Santana’s father took the affirmative step of 

 6   demonstrating that an opportunity for a meaningful relationship existed.  

 7   And again, requiring that Morales‐Santana’s father be physically present in 

 8   Puerto Rico prior to Morales‐Santana’s birth for ten years instead of one year 

 9   would have done nothing to further ensure that an opportunity for such a 

10   relationship existed. 

11         So we agree that unwed mothers and fathers are not similarly situated 

12   with respect to the two types of parent‐to‐child “ties” justifying the 

13   legitimation requirement at issue in Nguyen.  But unwed mothers and fathers 

14   are similarly situated with respect to how long they should be present in the 

15   United States or an outlying possession prior to the child’s birth in order to 

16   have assimilated citizenship‐related values to transmit to the child.  

17   Therefore, the statute’s gender‐based distinction is not substantially related to 




                                             24 
 1   the goal of ensuring a sufficient connection between citizen children and the 

 2   United States. 

 3                          2. Preventing Statelessness 

 4         Having concluded that the Government’s interest in establishing a 

 5   connection between the foreign‐born child and the United States does not 

 6   explain or justify the gender‐based distinction in the 1952 Act’s physical 

 7   presence requirements, we now turn to the Government’s other asserted 

 8   interest.  The Government argues that Congress enacted different physical 

 9   presence requirements in § 1409(a) (incorporating § 1401(a)(7)) and § 1409(c) 

10   to reduce the level of statelessness among newborns.  For example, a child 

11   born out of wedlock abroad may be stateless if he is born inside a country that 

12   does not confer citizenship based on place of birth and neither of the child’s 

13   parents conferred derivative citizenship on him. 

14         The avoidance of statelessness is clearly an important governmental 

15   interest.  See Kennedy v. Mendoza‐Martinez, 372 U.S. 144, 160‐61 (1963); Trop 

16   v. Dulles, 356 U.S. 86, 102 (1958) (plurality opinion).  Contrary to the 

17   Government’s claim, though, avoidance of statelessness does not appear to 

18   have been Congress’s actual purpose in establishing the physical presence 



                                             25 
 1   requirements in the 1952 Act, see Virginia, 518 U.S. at 533, and in any event 

 2   the gender‐based distinctions in the 1952 Act’s physical presence 

 3   requirements are not substantially related to that objective. 

 4                             a.     Actual Purpose 

 5         Some historical background is useful to understand Congress’s purpose 

 6   in establishing the 1952 Act’s gender‐based physical presence requirements.  

 7   Until 1940, a citizen father whose child was born abroad transmitted his 

 8   citizenship to that child if the father had resided in the United States for any 

 9   period of time prior to the child’s birth.  See Rogers v. Bellei, 401 U.S. 815, 823‐

10   25 (1971) (discussing the Act of March 26, 1790, 1 Stat. 103, and successive 

11   statutes); Act of May 24, 1934, ch. 344, 48 Stat. 797; Nationality Act of 1940 (the 

12   “1940 Act”), ch. 876, § 201(g), 54 Stat. 1137, 1139.  Consistent with common 

13   law notions of coverture, and with the notion that the husband determined 

14   the political and cultural character of his dependents (wife and children 

15   included), prior to 1934 married women had no statutory right to confer their 

16   own citizenship.8  See Brief [of] Amici Curiae of Professors of History, 




     8 In 1934 Congress granted citizen mothers, whether married or unmarried, 
     the right to confer citizenship on their children born abroad if the mother 

                                             26 
 1   Political Science, and Law in Support of Petitioner at 9, Flores‐Villar v. United 

 2   States, 131 S. Ct. 2312 (2010), 2010 WL 2602009; Candice Lewis Bredbenner, A 

 3   Nationality of Her Own: Women, Marriage, and the Law of Citizenship 84 

 4   (1998).  But for unmarried citizen mothers, the State Department’s practice 

 5   since at least 1912 was to grant citizenship to their foreign‐born children on 

 6   the theory that an unmarried mother “stands in the place of the father” and is 

 7   in any event “bound to maintain [the child] as its natural guardian.”  To 

 8   Revise and Codify the Nationality Laws of the United States Into a 

 9   Comprehensive Nationality Code: Hearing Before the H. Comm. on 

10   Immigration and Naturalization, 76th Cong. 431 (1945) (quotation marks 

11   omitted). 

12         In 1940 Congress for the first time explicitly addressed the situation of 

13   children born out of wedlock.  It enacted Section 205 of the 1940 Act, 54 Stat. 

14   at 1139‐40, which provided that citizen fathers and married citizen mothers 

15   could transmit citizenship to their child born abroad only after satisfying an 

16   age‐calibrated ten‐year physical presence requirement, but that unmarried 

17   citizen mothers could confer citizenship if they had resided in the United 

     satisfied the same minimal residency requirement applicable to citizen 
     fathers.  See Act of May 24, 1934, ch. 344, § 1, 48 Stat. 797. 

                                            27 
 1   States at any point prior to the child’s birth.  The 1952 Act retained this basic 

 2   statutory structure, though it imposed a somewhat more stringent 

 3   requirement that unmarried mothers have been physically present in the 

 4   United States for a continuous period of one year in order to confer 

 5   citizenship.  8 U.S.C. § 1409(c). 

 6         Neither the congressional hearings nor the relevant congressional 

 7   reports concerning the 1940 Act contain any reference to the problem of 

 8   statelessness for children born abroad.9  The congressional hearings 

 9   concerning the 1952 Act are similarly silent about statelessness as a driving 

10   concern.10  Notwithstanding the absence of relevant discussion concerning the 


     9  Cf. Kristin A. Collins, Illegitimate Borders: Jus Sanguinis Citizenship and the 
     Legal Construction of Family, Race, and Nation, 123 Yale L.J. 2134, 2205 n.283 
     (2014) (“[I]n the many hundreds of pre‐1940 administrative memos I have 
     read that defend or explain recognition of the nonmarital foreign‐born 
     children of American mothers as citizens, I have identified exactly one memo 
     by a U.S. official that mentions the risk of statelessness for the foreign‐born 
     nonmarital children of American mothers as a concern.” (citing 
     Memorandum from Green Hackworth, Office of the Solicitor, U.S. Dep’t of 
     State, to Richard Flournoy, Office of the Solicitor, U.S. Dep’t of State (Aug. 14, 
     1928) (on file with National Archives and Records Administration, Relevant 
     Group 59, Central Decimal File 131))). 
      
     10 The Government does cite one congressional report in which statelessness 

     was mentioned in conjunction with the 1952 Act.  A Senate Report dated 
     January 29, 1952 mentions the problem of statelessness in explaining why the 

                                             28 
1   problem of statelessness for children born abroad in the legislative history, 

2   the Government points to the Executive Branch’s explanatory comments to 

3   Section 204 of the proposed nationality code that Congress would ultimately 

4   enact as the 1940 Act.  See 76th Cong. 431.  These comments refer to a 1935 

5   law review article entitled A Comparative Study of Laws Relating to 

6   Nationality at Birth and to Loss of Nationality, 29 Am. J. Int’l L. 248 (1935), by 

7   Durward V. Sandifer.11  According to the article, in 1935 approximately thirty 




    1952 Act eliminated a provision in the 1940 Act that had conditioned a citizen 
    mother’s ability to transmit nationality to her child on the father’s failure to 
    legitimate the child prior to the child’s eighteenth birthday.  See 1940 Act, 
    § 205, 54 Stat. at 1140 (“In the absence of . . . legitimation or adjudication 
    [during the child’s minority], . . . the child” born abroad to an unmarried 
    citizen mother “shall be held to have acquired at birth [the mother’s] 
    nationality status.” (emphases added)).  The 1952 Act eliminated this 
    provision, allowing the mother to transmit citizenship independent of the 
    father’s actions.  S. Rep. No. 1137, at 39 (1952) (“This provision establishing 
    the child’s nationality as that of the [citizen] mother regardless of legitimation 
    or establishment of paternity is new.  It insures that the child shall have a 
    nationality at birth.” (emphasis added)). 
           Although the Report reflects congressional awareness of statelessness 
    as a problem, it does not purport to justify the gender‐based distinctions in 
    the physical presence provisions at issue in this appeal. 
            
    11 Contrary to the Government’s assertion, the Sandifer article does not 

    indicate that it was “conducted by the State Department.”  Rather, Sandifer, 
    who worked at the State Department at the time he wrote the article, explains 
    at the outset that he decided to write it at the suggestion of a colleague, not 

                                            29 
 1   countries had statutes assigning children born out of wedlock the citizenship 

 2   of their mother.  Id. at 258.  From the comments and the article, the 

 3   Government urges us to infer that “Congress was aware” there existed “a 

 4   substantial risk that a child born to an unwed U.S. citizen mother in a country 

 5   employing [laws determining citizenship based on lineage, rather than place 

 6   of birth] would be stateless at birth unless the mother could pass her 

 7   citizenship to her child,” and that this risk was “unique” to the children of 

 8   unwed citizen mothers.  Respondent’s May 8, 2013 Supp. Br. 2, 6‐7.12 

 9         Based on our review of the Executive Branch’s explanatory comments 

10   and the Sandifer article, we decline the Government’s invitation.  The 

11   explanatory comments do not mention statelessness and do not refer to the 

12   Sandifer article’s discussion of statelessness.  In any event, the Sandifer article 

13   itself does not support the Government’s argument that the children of 




     pursuant to an official directive.  See Sandifer, Comparative Study, 29 Am. J. 
     Int’l L. at 248. 
      
     12 In response to our order requesting supplemental briefing on the issue, the 

     Government was unable to furnish any other evidence that Congress enacted 
     or the Executive encouraged the 1940 Act’s or the 1952 Act’s gender‐based 
     physical presence requirements due to concerns about statelessness. 

                                             30 
 1   unwed citizen mothers faced a greater risk of statelessness than the children 

 2   of unwed citizen fathers. 

 3         While the Executive Branch’s comments ignore the problem of 

 4   statelessness, they arguably reflect gender‐based generalizations concerning 

 5   who would care for and be associated with a child born out of wedlock. 13  

 6   Other contemporary administrative memoranda similarly ignore the risk of 

 7   statelessness for children born out of wedlock abroad to citizen mothers.14 

 8         In sum, we discern no evidence (1) that Congress enacted the 1952 Act’s 

 9   gender‐based physical presence requirements out of a concern for 

10   statelessness, (2) that the problem of statelessness was in fact greater for 


     13  The comments reflect the view that the mother “is bound to maintain” 
     “custody and control of . . . a child [born out of wedlock] as against the 
     putative father” as its “natural guardian” and that “[t]he mother, as guardian 
     by nurture, has the right to the custody and control of her bastard child.”  
     76th Cong. 431 (quotation marks omitted); see also Collins, 123 Yale L.J. at 
     2205 (“[T]he historical record reveals that the pronounced gender asymmetry 
     of the [1940] Nationality Act’s treatment of nonmarital foreign‐born children 
     of American mothers and fathers was shaped by contemporary maternalist 
     norms regarding the mother’s relationship with her nonmarital child – and 
     the father’s lack of such a relationship.”); id. at 2203 (quoting as 
     representative of contemporary views an internal letter to a State Department 
     official stating that “as a practical matter, it is well known that almost 
     invariably it is the mother who concerns herself with [the nonmarital] child”). 
      
     14
        See Collins, 123 Yale L.J. at 2205 n.283. 


                                             31 
 1   children of unwed citizen mothers than for children of unwed citizen fathers, 

 2   or (3) that Congress believed that the problem of statelessness was greater for 

 3   children of unwed citizen mothers than for children of unwed citizen fathers.  

 4   We conclude that neither reason nor history supports the Government’s 

 5   contention that the 1952 Act’s gender‐based physical presence requirements 

 6   were motivated by a concern for statelessness, as opposed to impermissible 

 7   stereotyping. 

 8                             b.    Substantial Relationship Between Ends and 
 9                                   Means 
10                           
11         Even assuming for the sake of argument that preventing statelessness 

12   was Congress’s actual motivating concern when it enacted the physical 

13   presence requirements, we are persuaded by the availability of effective 

14   gender‐neutral alternatives that the gender‐based distinction between 

15   § 1409(a) (incorporating § 1401(a)(7)) and § 1409(c) cannot survive 

16   intermediate scrutiny.  See Wengler, 446 U.S. at 151 (invalidating a gender‐

17   based classification where a gender‐neutral approach would serve the needs 

18   of both classes); Orr, 440 U.S. at 282‐83 (“A gender‐based classification which, 

19   as compared to a gender‐neutral one, generates additional benefits only for 

20   those it has no reason to prefer cannot survive equal protection scrutiny.”).  


                                            32 
 1   As far back as 1933, Secretary of State Cordell Hull proposed just such a 

 2   gender‐neutral alternative in a letter to the Chairman of the House Committee 

 3   on Immigration and Naturalization.  Secretary Hull suggested that the 

 4   immigration laws be revised “to obtain the objective of parity between the 

 5   sexes in nationality matters” by “remov[ing] . . . discrimination between” 

 6   mothers and fathers “with regard to the transmission of citizenship to 

 7   children born abroad.”  Hull proposed the following language:  

 8         PROPOSED AMENDMENT . . .  

 9          (d) A child hereafter born out of wedlock beyond the limits and 
10          jurisdiction of the United States and its outlying possessions to an 
11          American parent who has resided in the United States and its outlying 
12          possessions, there being no other legal parent under the law of the 
13          place of birth, shall have the nationality of such American parent. 
14           
15   Letter from Sec’y Hull to Chairman Dickstein (Mar. 27, 1933) (Respondent’s 

16   May 8, 2013 Supp. Br. Ex. B).15 

17         And unlike the legitimation requirement at issue in Nguyen, which 

18   could be satisfied by, for example, “a written acknowledgment of paternity 


       In 1936, an Executive Branch official who participated in drafting the 1940 
     15

     Act recognized that “Section 204 [of the 1940 Act] as drawn up by the 
     Committee slightly discriminates in favor of women.”  Letter from John J. 
     Scanlon to Ruth B. Shipley, U.S. Dep’t of State (Mar. 7, 1936) (Petitioner’s Nov. 
     14, 2014 Supp. Br. Ex. 4); see also Collins, 123 Yale L.J. at 2235.


                                            33 
1   under oath,” the physical presence requirement that Morales‐Santana 

2   challenges imposes more than a “minimal” burden on unwed citizen fathers.  

3   See Nguyen, 533 U.S. at 70‐71.  It adds to the legitimation requirement ten 

4   years of physical presence in the United States, five of which must be after the 

5   age of fourteen.  In our view, this burden on a citizen father’s right to confer 

6   citizenship on his foreign‐born child is substantial.16 

7         For these reasons, the gender‐based distinction at the heart of the 1952 

8   Act’s physical presence requirements is not substantially related to the 

9   achievement of a permissible, non‐stereotype‐based objective.17 




    16 As we have already noted, the burden is actually impossible for eighteen‐
    year‐old unwed citizen fathers to satisfy. 
     
    17 We note once more that our conclusion differs from that of the Ninth 

    Circuit in Flores‐Villar.  There the Ninth Circuit assumed, sub silentio, that 
    Congress’s enactment of the physical presence requirements was actually 
    motivated by concern for reduction in the risk of statelessness.  It also 
    nominally assumed, without deciding, that intermediate scrutiny applied.  
    See 536 F.3d at 996 & n.2.  We disagree with the Ninth Circuit that the 
    Government has carried its burden of showing an “exceedingly persuasive 
    justification” for the statute’s gender‐based classification as a means of 
    addressing the problem of statelessness.  See Kirchberg v. Feenstra, 450 U.S. 
    455, 461 (1981).  The Government has not shown that the problem arose – or 
    was perceived to arise – more often with citizen mothers than with citizen 
    fathers of children born out of wedlock abroad.  See, e.g., Sandifer, 
    Comparative Study, 29 Am. J. Int’l L. at 254; Brief of Amici Curiae Scholars on 

                                            34 
 1                3.  Remedy 

 2         We now turn to the most vexing problem in this case.  Here, two 

 3   statutory provisions – § 1409(c) and (a)18 – combine to violate equal 

 4   protection.  What is the remedy for this violation of equal protection, where 

 5   citizenship is at stake?  Ordinarily, “when the ‘right invoked is that to equal 

 6   treatment,’ the appropriate remedy is a mandate of equal treatment, a result 

 7   that can be accomplished by withdrawal of benefits from the favored class as 

 8   well as by extension of benefits to the excluded class.”  Heckler v. Mathews, 

 9   465 U.S. 728, 740 (1984) (emphasis omitted) (quoting Iowa‐Des Moines Nat’l 

10   Bank v. Bennett, 284 U.S. 239, 247 (1931)); accord Califano v. Westcott, 443 

11   U.S. 76, 89 (1979). 

12         As we see it, “equal treatment” might be achieved in any one of three 

13   ways:  (1) striking both § 1409(c) and (a) entirely; (2) severing the one‐year 

14   continuous presence provision in § 1409(c) and requiring every unwed citizen 

15   parent to satisfy the more onerous ten‐year requirement if the other parent 



     Statelessness in Support of Petitioner, Flores‐Villar v. United States, 131 S. Ct. 
     2312 (2010), 2010 WL 2569160. 
      
     18 Recall that § 1409(a) incorporates the physical presence requirement from 

     § 1401(a)(7), which applies to married parents of mixed citizenship.

                                             35 
 1   lacks citizenship; or (3) severing the ten‐year requirement in §§ 1409(a) and 

 2   1401(a)(7) and requiring every unwed citizen parent to satisfy the less 

 3   onerous one‐year continuous presence requirement if the other parent lacks 

 4   citizenship.  In selecting among these three options, we look to the intent of 

 5   Congress in enacting the 1952 Act.  See Cal. Fed. Sav. & Loan Ass’n v. Guerra, 

 6   479 U.S. 272, 292 n.31 (1987) (“[T]he Court must look to the intent of the . . . 

 7   legislature to determine whether to extend benefits or nullify the statute.”).  

 8   For reasons we explain below, we conclude that the third option is most 

 9   consistent with congressional intent. 

10         We eliminate the first option with ease.  The 1952 Act contains a 

11   severance clause that provides: “If any particular provision of this Act, or the 

12   application thereof to any person or circumstance, is held invalid, the 

13   remainder of the Act . . . shall not be affected thereby.”  1952 Act § 406; cf. 

14   Nguyen, 533 U.S. at 72 (“[S]everance is based on the assumption that 

15   Congress would have intended the result.”).  The clause makes clear that only 

16   one of the provisions in § 1409, rather than both, should be severed as 

17   constitutionally infirm. 




                                              36 
 1         We reject the second option – contracting, as opposed to extending, the 

 2   right to derivative citizenship – with more circumspection.  The Government 

 3   urges us to adopt this option, arguing that the alternative allows the 

 4   exception for unwed mothers to swallow the rule, thereby inflicting more 

 5   damage to the statute’s language and structure and reflecting a more radical 

 6   change than the 1952 Congress intended.  This argument fails for two reasons.  

 7   First, the argument misunderstands our task, which is not to devise the 

 8   “cleanest” way to alter the wording and structure of the statute, but to 

 9   determine what result Congress intended in the event the combined statutory 

10   provisions were deemed unconstitutional.  Second, the Government’s 

11   argument neglects the historical background against which Congress enacted 

12   the relevant provisions.  Although a close call, history does not convince us 

13   that the members of Congress passing the 1952 Act would have viewed the 

14   extension of the one‐year requirement as a more radical change than the 

15   alternative, in which all unwed citizen parents must satisfy the ten‐year age‐

16   calibrated requirement if the other parent lacks citizenship.  To the contrary, 

17   the ten‐year requirement for fathers and married mothers imposed by 

18   Congress in 1940 appears to have represented a significant departure from 



                                            37 
 1   long‐established historical practice.  See Rogers, 401 U.S. at 823‐26 (reviewing 

 2   the history of derivative citizenship statutes from the Act of March 26, 1790, 1 

 3   Stat. 103, through the 1952 Act and concluding that “for the most part, each 

 4   successive statute, as applied to a foreign‐born child of one United States 

 5   citizen parent, moved in a direction of leniency for the child”).  From 1934 

 6   until the enactment of the 1940 Act, for example, women had the statutory 

 7   right to confer citizenship on their foreign‐born children and were required 

 8   merely to have resided in the United States for any duration prior to the 

 9   child’s birth.  The same bare‐minimum requirement applied to men for the 

10   vast majority of the time since the founding, from 1790 until 1940.  See id.; 

11   Weedin, 274 U.S. at 664‐67; Act of May 24, 1934, ch. 344, § 1993, 48 Stat. 797; 

12   1940 Act.  Moreover, the 1952 Act’s addition of a one‐year continuous 

13   physical presence requirement for unmarried citizen mothers represented a 

14   relatively minor change in the baseline minimal residency requirement 

15   applicable to all men and women prior to 1940.  On the other hand, of course, 

16   we recognize that the 1952 Congress, presumably with the benefit of this long 

17   history, nevertheless decided to retain the ten‐year residency requirement.  

18   Whether this related to the emergence of the United States as a world power 



                                             38 
 1   after World War II or an increasing number of children born of mixed‐

 2   nationality parents, or some other set of factors, we cannot tell with 

 3   confidence. 

 4         Neither the text nor the legislative history of the 1952 Act is especially 

 5   helpful or clear on this point, and ultimately what tips the balance for us is 

 6   the binding precedent that cautions us to extend rather than contract benefits 

 7   in the face of ambiguous congressional intent.  See, e.g., Westcott, 443 U.S. at 

 8   89 (“In previous cases involving equal protection challenges to underinclusive 

 9   federal benefits statutes, this Court has suggested that extension, rather than 

10   nullification, is the proper course.” (citing Jimenez v. Weinberger, 417 U.S. 

11   628, 637‐38 (1974), and Frontiero v. Richardson, 411 U.S. 677, 691 n.25 (1973) 

12   (plurality opinion))); Heckler, 465 U.S. at 738, 739 n.5; Weinberger, 420 U.S. at 

13   641‐42, 653; Soto‐Lopez v. N.Y.C. Civil Serv. Comm’n, 755 F.2d 266, 280‐81 (2d 

14   Cir. 1985).  Indeed, we are unaware of a single case in which the Supreme 

15   Court has contracted, rather than extended, benefits when curing an equal 

16   protection violation through severance. 

17         Lastly, the Government contends that, in giving Morales‐Santana the 

18   relief he seeks, we are granting citizenship, which we lack the power to do.  



                                             39 
 1   This argument rests on a mistaken premise.  Although courts have no power 

 2   to confer “citizenship on a basis other than that prescribed by Congress,” 

 3   Miller, 523 U.S. at 453 (Scalia, J., concurring), Morales‐Santana has not asked 

 4   us to confer citizenship, and we do not do so.  Instead, Morales‐Santana asks 

 5   that we exercise our traditional remedial powers “so that the statute, free of 

 6   its constitutional defect, can operate to determine whether citizenship was 

 7   transmitted at birth.”  Nguyen, 533 U.S. at 95‐96 (O’Connor, J., dissenting) 

 8   (citing Miller, 523 U.S. at 488‐89 (Breyer, J., dissenting)); cf. id. at 73‐74 (Scalia, 

 9   J., concurring).  In other words, if Morales‐Santana “were to prevail, the 

10   judgment in [his] favor would confirm [his] pre‐existing citizenship rather 

11   than grant [him] rights that [he] does not now possess.”  Miller, 523 U.S. at 

12   432 (opinion of Stevens, J.).  Correcting the constitutional defect here would at 

13   a minimum entail replacing the ten‐year physical presence requirement in § 

14   1401(a)(7) (and incorporated within § 1409(a)) with the one‐year continuous 

15   presence requirement in § 1409(c).19  The alternative remedy suggested by the 


     19    As modified, § 1401(a)(7) would read:  
               a person born outside the geographical limits of the United 
               States and its outlying possessions of parents one of whom is 
               an alien, and the other a citizen of the United States who, prior 
               to the birth of such person, was physically present in the 

                                                40 
 1   Government – that all unwed parents be subject to the more onerous ten‐year 

 2   requirement – would prove no less controversial: we have no more power to 

 3   strip citizenship conferred by Congress than to confer it.  Nor, finally, has 

 4   Congress authorized us to avoid the question.  See 8 U.S.C. § 1252(b)(5)(A) 

 5   (“If the petitioner claims to be a national of the United States and the court of 

 6   appeals finds from the pleadings and affidavits that no genuine issue of 

 7   material fact about the petitioner’s nationality is presented, the court shall 

 8   decide the nationality claim.” (emphasis added)).  Conforming the 

 9   immigration laws Congress enacted with the Constitution’s guarantee of 

10   equal protection, we conclude that Morales‐Santana is a citizen as of his birth. 

11                                   CONCLUSION 

12         For the foregoing reasons, we REVERSE the BIA’s decision and 

13   REMAND for further proceedings consistent with this opinion.  




             United States or its outlying possessions for a continuous 
             period of one year: Provided, That any periods of honorable 
             service in the Armed Forces of the United States by such 
             citizen parent may be included in computing the physical 
             presence requirements of this paragraph. 
     (first emphasis added to reflect change). 


                                             41